DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 06/14/2022, has been received and made of record.  In response to the most recent Office Action, dated 04/27/2022.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 10: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a keyboard, comprising: a keyboard frame, comprising: a frame body comprising a plurality of keyswitch orifices, a frame and a housing, the housing being disposed on the frame, the frame comprising a plurality of positioning notches, the housing being exposed from the plurality of positioning notches; a plurality of positioning members disposed on the housing, being disposed in the plurality of positioning notches; and a keyswitch module disposed on the frame, comprising a plurality of keyswitches and a plurality of positioning holes, the plurality of the keyswitches passing through the plurality of keyswitch orifices, the plurality of positioning members being embedded into the plurality of positioning holes; wherein each of the positioning notches has an extending portion, and each of the positioning notches communicates two keyswitch orifices through the extending portion”.

Claims 11-21 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622